Per Curiam. This case was before us on a former occasion, and at the March term, 1912, an opinion was filed, reversing the judgment and remanding the cause, with certain directions to the trial court. (169 Ill. App. 294.) The record of this court was taken to the Supreme Court for further review, by writ of certiorari. (256 Ill. 629.) That court upon consideration of the case, held that it was reversible error for this court to remand the cause with directions and made the following order: “The judgment of the Appellate Court will be reversed and the cause will be remanded to that court, with directions to enter a judgment reversing and remanding, reversing without remanding or affirming the judgment of the Circuit Court, and if the cause is reversed without remanding, that there be incorporated in the judgment of the Appellate Court, a finding of the ultimate facts, as provided by section 120 of the Practice Act.” (J. & A. ¶ 8657.) The cause was later redocketed in this court and re-argued by attorneys for the respective parties. Upon further consideration of the cause, we have arrived at the same conclusion, as to the merits of the case, as that announced in our former opinion, and that opinion is readopted, but the cause will be reversed without remanding and we make the following finding of the ultimate facts to be incorporated in the judgment of the court: We find that the note executed by J. S. Morton, appellant’s intestate, to appellee, Anna Morton, was a mere gift without consideration to support it and that it was intended by the maker to operate as a testamentary disposition of a portion of his estate. Reversed with finding of facts.